Citation Nr: 1740382	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes mellitus (DM) and/or Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, it was determined that new and material evidence had not been received to reopen the previously denied claim of service connection for HTN.  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In a September 2016 Board decision, it was determined that new and material evidence had been received to reopen the current claim.  The reopened claim was remanded for additional evidentiary development, and the case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's current HTN was not manifested during his active military service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, to include AO exposure, and is not shown to be caused or permanently made worse by the service-connected DM.  


CONCLUSION OF LAW

Service connection for HTN, claimed as secondary to the service-connected DM or as secondary to AO exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by August 2008, June 2013, and February 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for duty to notify development in May 2013 and in September 2016 for evidentiary development, to include a contemporaneous VA examination wherein the examiner was to provide an opinion regarding the etiology of the Veteran's HTN.  

As to the examination request contained within the Board's September 2016 remand, the claims file includes November 2016 documentation that the Veteran refused to schedule an examination and/or call his RO.  Because the Veteran failed to schedule a VA examination regarding his claim for service connection for HTN, the Board must rate the claim on the evidence of record.  38 C.F.R. § 3.655 (2016).  As will be explained in more detail below, without current examination, there is no competent or credible evidence of currently diagnosed HTN which may be service connected.  

The Veteran has not made any attempt to show good cause or explain why he could not schedule/attend a VA exam.  He was notified in the April 2017 supplemental statement of the case that he refused to schedule the requested examination with the examination contractor, was requested to call the RO and refused to do so.  He was further advised that, as a result, his case would be decided based on the evidence of record.  The Veteran's representative submitted an August 2017 Informal Hearing Presentation wherein it was noted that the Veteran failed to report for a VA examination for "reasons unknown to us."  There was no request for additional scheduling.  

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, a remand for additional VA examination is not warranted as to the claim for service connection.  

A court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to complete additional development regarding the nexus of the Veteran's HTN.  The Veteran refused to schedule for such an evaluation.  Thus, these actions were accomplished to the extent possible, and there has been substantial compliance with the September 2016 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duties in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., cardiovascular-renal disease, to include HTN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a) (2016).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

Agent Orange - In General

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2016) are satisfied:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  38 C.F.R. § 3.309(e) (2016).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  

Background and Analysis

The Veteran seeks service connection for HTN and argues that his current disability is related to his service-connected DM and/or his in-service exposure to AO.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.  

The Board notes that the term HTN refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  Post service records reflect a diagnosis of HTN as early as 1997.  Subsequently dated records reflect that the Veteran continued to be treated for this condition.  Thus, the Veteran has satisfied the first element of service connection.  

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that his HTN was caused by exposure to herbicides in service.  VA has conceded in-service exposure to herbicides for the Veteran as he served on active duty on land in the Republic of Vietnam during the Vietnam War.  Although the Veteran was exposed to herbicide agents, HTN is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2016).  Consequently, service connection is not warranted for HTN under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  

In September 2016, the claim was remanded for a VA examination to address the etiology of the Veteran's HTN.  However, the Veteran refused to schedule the examination.  Under these circumstances, the claim is rated on the evidence of record.  38 C.F.R. § 3.655 (2016)

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology.  Inservice records show an abnormal electrocardiogram, but HTN was not diagnosed until 1997, several years after discharge from service.  Even accepting the Veteran's report on its face, HTN occurred numerous years after his separation from the active service as the Veteran's active duty ended in June 1993.  Therefore, chronic disease presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For all of these reasons, service connection on a direct basis is not warranted for HTN.  

The Veteran also seeks service connection for HTN, as secondary to his already service-connected DM.  

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.  As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for DM.  Thus, the Veteran has satisfied the second element of secondary service connection.  

Also, as previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, the record does not contain a positive nexus medical opinion, and the Veteran refused to schedule a VA examination wherein the etiology of his HTN was to be addressed.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his HTN.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of HTN, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Moreover, although the Veteran is competent to report that he has HTN, he is not competent to render a medical opinion as to the etiology of the disability.  

In connection therewith, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to schedule a VA examination needed to produce evidence essential to his claim for service connection.  If the Veteran believes he is entitled to service connection for HTN, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2016).  As discussed, the record is entirely absent of competent medical evidence establishing an etiological link between the Veteran's service or service-connected disability and his HTN.  As the Veteran failed to schedule a VA examination without showing good cause, and without any medical evidence to support his claim of nexus, the Board has no alternative but to deny the Veteran's claims for service connection.  See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b) (2016)).  

The Board thus finds that the weight of the competent evidence currently of record does not attribute the Veteran's HTN to service, including as secondary to DM or AO exposure, despite his contentions to the contrary.  No medical professional has established a relationship between his HTN and active duty.  As noted, the Board remanded this matter in September 2016 for additional development, to include providing the Veteran a VA examination and obtaining an etiological opinion.  The Veteran refused to schedule a VA examination, and has not provided good cause for his failure to do so.  The evidence currently of record simply does not indicate that the HTN the Veteran has today is connected to service, to include as secondary to DM or as due to AO exposure.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for HTN, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for HTN, to include as secondary to service-connected DM and/or AO exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


